THE COMMONWEALTH COURT OF PENNSYLVANIA


Patrick J. Doheny, Jr., an adult       :
individual,                            :
                   Petitioner          :
                                       :
             v.                        : No. 253 M.D. 2017
                                       : Submitted: August 25, 2017
Commonwealth of Pennsylvania,          :
Department of Transportation,          :
Bureau of Driver Licensing,            :
a governmental agency;                 :
Janet L. Dolan, an adult               :
individual; Kara N. Templeton,         :
an adult individual; William A.        :
Kuhar, Jr., an adult individual;       :
Terrance M. Edwards, an adult          :
individual; Donald J. Smith, an        :
adult individual; William J. Cressler, :
an adult individual; and Philip Murray :
Bricknell, an adult individual,        :
                    Respondents        :




                                   ORDER


             AND NOW, this 30th day of October, 2017, the opinion filed
September 19, 2017, in the above-captioned matter shall be designated Opinion
rather than Memorandum Opinion, and it shall be reported.


                                     ________________________________
                                     DAN PELLEGRINI, Senior Judge